       Case: 3:19-cv-50306 Document #: 4 Filed: 11/15/19 Page 1 of 1 PageID #:29


                    U.S. District Court for the Northern District Of Illinois
                                  Attorney Appearance Form

              CUSTODIO GARCIA v. MULLER-
Case Title: PINEHURST DAIRY, INC., an Illinois             Case Number: 3:19-cv-50306
              corporation, and PRAIRIE FARMS DAIRY,
              INC., an Illinois corporation,


An appearance is hereby filed by the undersigned as attorney for:
Plaintiff, CUSTODIO GARCIA
Attorney name (type or print): Eugene K. Hollander

Firm: The Law Offices of Eugene K. Hollander

Street address: 230 West Monroe Street, Suite 1900

City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 6193949                                     Telephone Number: 312-425-9100
(See item 3 in instructions)

Email Address: ehollander@ekhlaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 11/15/2019

Attorney signature:            S/ Eugene K. Hollander
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
